Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00320-CR

                                Jessie NELSON,
                                    Appellant

                                       v.

                               STATE of Texas,
                                  Appellee

                From the County Court, Atascosa County, Texas
                            Trial Court No. 35546
                   Honorable Bob Brendel, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                       VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 1, 2021.


                                        _________________________________
                                        Lori I. Valenzuela, Justice